Exhibit 10.52

Guaranty Contract of Maximum Amount

No. Shen Shangyin (Shuibei) Shouxin Baozi (2006) A110020600016

Guarantor: BAK International Limited
Address: Rm1201, Wing On Centre, 111 Connaught Road Central, Hong Kong

Creditor: Shuibei Division, Shenzhen Commercial Bank
Address: 2028, Wenjin Bei Rd, Shenzhen

The Creditor and the Guarantor have reached the following agreement in
accordance with the Guarantee Law and Contract Law of People’s Republic of China
and other relevant laws and regulations.

Article I. Guaranty

1.1

Shenzhen BAK Battery Co., Ltd. (hereinafter referred to as “Obligor”) and the
Creditor have entered into the Comprehensive Credit Facility Agreement
(reference no.: Shen Shangyin (Shuibei) Shouxin Zi (2006) A110020600016,
hereinafter referred to as “Master Agreement”). As requested by the Obligor, the
Guarantor undertakes to provide guaranty for the indebtedness of the Obligor
under the Master Agreement.

1.2

The guaranty under this Contract shall be guaranty with joint and several
liability. The guaranty shall cover all of the loan principal, interest, penalty
interest, breach of contract compensation, damages, undertaking fee and all the
expenses such as litigation costs, lawyer’s fee, notification costs and public
notice costs which are incurred to the Creditor in realizing its creditor’s
right.

 

The maximum loan principal shall be RMB 50 million.

1.3

The guaranty period is from the effective date of this Contract to two years
after the expiry of the term of the Master Agreement and relevant agreement
entered into under the Master Agreement.


--------------------------------------------------------------------------------




1.4

The guaranty under this Contract is independent. In case that the Obligor
provide guaranty to the Creditor, the Guarantor shall continue to assume the
full obligation of guaranty for all indebtedness as stated in clause 1.1 of this
Contract.

1.5

This Contract is irrevocable. This Contract shall not be influenced by any
documentation or agreement entered into by the Obligor and any party, and shall
not be influenced by the misuse of the credit facilities, insolvency,
bankruptcy, loss of legal person status, amendment of articles of association,
cessation of business operation, acquisition, division and merger etc. of the
Obligor, nor any change of the profession, position or financial capacity of the
Guarantor.

1.6

The effectiveness of this agreement is independent of the Master Agreement. This
agreement shall survive the invalidity of the Master Agreement or any of its
clauses, or the relevant agreement entered into under the Master Agreement or
any of its clauses.

Article II. Performance of Guaranty

2.1

In case the Obligor fails to repay any of the debts under any of the relevant
agreement entered into under the Master Agreement upon the expiry date of such
debt (or the date the Creditor declared the maturity of such debt in advance of
its original expiry date), the Guarantor undertakes to unconditionally pay such
debt to the Creditor within 7 days after the receipt of the notice in writing
thereof from the Creditor. Any instrument signed by any authorized person of the
Creditor certifying the past due indebtedness shall be deemed as the
notification of the Creditor demanding the Guarantor to pay the past due
indebtedness.

2.2

The Guarantor irrevocably authorizes the Creditor to directly transfer any
amount equaling to the past due indebtedness from any deposit account of the
Guarantor to the account of the Creditor. The Creditor shall notify the
Guarantor in writing of such transfer, and the Creditor is entitled to demand
the Guarantor to pay for the outstanding amount. In the event the amount
transferred is not sufficient to pay all the past due indebtedness, such amount
shall be used to repay the expenses first, and then interest and principal comes
last.

2

--------------------------------------------------------------------------------




Article III. Undertakings and Representations of the Guarantor

3.1

The Guarantor has read the Master Agreement carefully and accepts all clauses of
the Master Agreement. The relevant agreements entered into by the Creditor and
the Obligor under the Master Agreement do not need the confirmation of the
Guarantor.

3.2

The Guarantor undertakes that the Guarantor shall continue to assume the
obligation of guaranty in case of the amendment of the Master Agreement by the
Creditor and the Obligor and such amendment does not need the consent of the
Guarantor. Without prejudice to the above, the Guarantor shall assume the
obligation of guaranty for the indebtedness under the Master Agreement before
the amendment if such amendment increases the indebtedness of the Obligor and
such amendment has not been approved by the Guarantor in writing.

3.3

The Guarantor undertakes:

 

(1)

It has obtained all necessary authorization or approval to execute and perform
this Contract;

 

(2)

the execution and performance of this Contract by the Guarantor does not violate
its articles of corporation or the government regulations;

 

(3)

it does not disguise any material adverse legal litigation when this agreement
is signed;

3.4

The Creditor is entitled to examine the Guarantor’s financial capacity during
the term of this Contract and the Guarantor shall give necessary assistance. The
Guarantor shall provide truthful, comprehensive and effective financial reports
and other relevant materials and information to the Creditor.

3.5

The right of the Creditor demanding repayment is prior to the shareholders’
right.

3.6

The Guarantor shall give a 30-day prior written notification to the Creditor,
and shall not take any of the following actions before it repays all the loan
principal and interest or offers a repayment plan and guaranty that is
acceptable to the Creditor:

 

(1)

The Guarantor changes its capital structure or management system, which includes
(without limitation) contractual management, lease, shareholding reform, joint
venture, merger, acquisition, division, etc;

3

--------------------------------------------------------------------------------




 

(2)

The Guarantor sells, donates, lends, leases, transfers, mortgage or in any other
way, any of its material assets (mainly referring to fixed asset), which value
exceeds 30% of its net assets;

 

(3)

Issuance of large-amount dividends, foreign investment, repayment of
shareholders’ indebtedness, and advance repayment of other long-term
indebtedness, providing large-amount guaranty for any other third party, or the
Guarantor’s financial condition or ability to perform its obligations under this
agreement is materially and adversely affected.

3.7

The Guarantor shall notify the Creditor in writing within 7 days after any of
the following events occurs or threatens to occur; in case the occurrence of the
following events bring materially adverse influence on the Guarantor’s ability
to perform its obligations under this agreement, the Guarantor shall provide
specific resolutions for repaying the loan principal and interest that is
acceptable to the Creditor.

 

(1)

The Guarantor’s business operation deteriorates or suffers material loss;

 

(2)

The Guarantor is involved in any material litigation, or its major assets are
subject to property preservation;

 

(3)

The Guarantor ceases its business operation or suffers bankruptcy, or its
business license has been withdrawn;

 

(4)

The Guarantor changes its legal representative, address or contact;

 

(5)

Any other material event that may materially affect its financial status.

3.8

The Guarantor undertakes to maintain reasonable financial ratio during the
guaranty term.

4

--------------------------------------------------------------------------------




Article IV. Breach of contract

4.1

The occurrence of any of the following events may constitute the breach of
contract:

 

(1)

The Guarantor does not perform its liability of repaying the loan in
substitution fully in time;

 

(2)

The Guarantor breaches any of the clauses of this agreement, or any of its
undertakings and representations;

 

(3)

The Guarantor transfers its property or secretly withdrawing funds to evade
repayment of debts;

 

(4)

The legal representative or chief officer(s) of the Guarantor is involved in any
criminal case;

 

(5)

The Guarantor does not perform its obligations under any other contract with the
Creditor or any other banks in due time;

4.2

The Creditor is entitled to take the following actions upon the occurrence of
the breach of contract:

 

(1)

declare the maturity of the indebtedness in advance to its original expiry date
in accordance with the Master Agreement, and demand the Guarantor perform its
liability of pay compensation in substitution immediately;

 

(2)

demand the Guarantor provide additional guaranty that is acceptable to the
Creditor;

 

(3)

report to the relevant organization, and publicize it in any media;

 

(4)

take any other remedy measures pursuant to the relevant laws and regulations.

Article V Miscellaneous

5.1

The Creditor is entitled to obtain relevant notarization certificate with
compulsory enforcement effect for purpose of this agreement;

5.2

Any dispute arising from this Contract shall be submitted to the People’s Court
of the place of the Creditor and the laws of People’s Republic of China shall be
the governing law.

5.3

This Contract shall come into effect once it is signed by the Guarantor and the
legal representative/authorized representative of the Creditor and stamped with
the company chop of the Guarantor.

5.4

This Contract has three originals, the Creditor shall retain two originals and
the Guarantor shall retain one original.

5

--------------------------------------------------------------------------------




Guarantor (Signature): /s/ Xiangqian Li
Company chop (BAK International Limited)
Date: August 15, 2006
Venue: Shenzhen

Creditor (Company Chop): Shenzhen Commercial Bank, Shuibei Branch
Legal Representative/Authorized Representative:           /s/          
Date: August 15, 2006
Venue: Shenzhen

6

--------------------------------------------------------------------------------